Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for the benefit of U.S. patent application 13/916,979 filed 13 June 2013 under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/2021, 9/1/2021, and 7/4/2022 were filed before the filing of a first office action on the merits.  As such, the statements are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2006/0206376 to Gibbs et al, in view of US 2005/0245241 to Durand et al., and further in view of US 2005/0076833 to Nelsen.
With respect to Claims 1, 9, and 16, Gibbs discloses a non-transitory computer readable medium storing code ([0008];[0015]), a method (title), a mobile wireless communications device ([0015]) comprising: wireless circuitry for communicating over a wireless network (¶ [0051], transceiver); a location determining device configured to determine a current location (¶ [0146], “GPS”); a memory (¶ [0008]); a display (¶ [0150], [0095]); and a processor ([¶ [0094], “programming coupled to, or integrated within the browsing application”)) in operative communication with said wireless circuitry, said location determining device, said memory, and said display, said processor configured to implement a digital wallet ([0015]) comprising at least one multi-mode user card having first and second user interface modes (¶ [0070], “token” and “offer”) comprising a trigger location; render the user card on the display ([0015]) in a first user interface mode; detect the current location; and automatically change the display from the first interface mode to the second user interface mode when the detected location corresponds to the trigger location, wherein the second user interface mode is a mapping interface mode for providing directions to a user of the device ([0147]).
Although a token, map, coupon, and/or offer is likened to first and second interfaces shown in a mobile device, Gibbs fails to expressly teach rendering on a display from stored data a dual mode user card that is shiftable.  Durand teaches a CDA comprising a deck of cards, including a location triggered map [0023];[0035];[0040];[0067];[0115], which may be a part of a digital wallet (FIG. 17; [0121]).  Durand discusses a need to provide location-specific information to wireless handsets. [0010].  As such, it would have been obvious to one of ordinary skill in the art to modify Gibbs to include a digital wallet having multiple card interfaces, including a location triggered map, so as to provide location-specific information to wireless handsets.
Neither Gibbs or Durand specifically show a rendering of a credit/debit/loyalty card on the display. Nelsen teaches the rendering of multiple cards on a mobile device (FIGS. 8-17).  Nelson teaches that increasing implementation of virtual cards is in part due to a desire to avoid “the difficulties with . . . plastic issued cards." It would have been obvious to an ordinary artisan to modify the teachings of Gibbs to include the virtual card teachings of Nelson, in order to further avoid difficulties facing plastic cards.
With respect to Claims 2, 10, and 17, Gibbs teaches wherein the detected current location corresponds to the trigger location when the detected current location is within a threshold distance of the trigger location. Gibbs teaches detecting available options stored on the mobile device 12 ([0079]) when at a physical location ([0024]) and displaying said options, including a map of locations “in response to the current gps location” ([0146-148], “proximity” teaches a location trigger within a threshold of a target).
With respect to Claims 3, 11, and 18, Gibbs fails to expressly teach wherein the mapping interface mode provides directions to the user to the trigger location; but Durand teaches a card that communicates directions to the merchant’s location. [0023] Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Gibbs to include this limitation. 
With respect to Claims 4, 12, and 19, Gibbs fails to teach wherein the multi-mode user card is obtained by the wireless communications device from a provisioning server or terminal at a vendor location corresponding to the trigger location; but Durand teaches receiving the CDA content from a content server at the location ([0016];[0027]) Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Gibbs to include this limitation. 
With respect to Claims 5, 13, and 20, Gibbs teaches wherein the multi-mode user card comprises a plurality of trigger locations, and the detected current location corresponds to the trigger location when the detected current location is within a threshold distance of one of the plurality of trigger locations, and the mapping interface mode provides directions to the user to the one of the plurality of trigger locations.  (see merchant/retail “locations” throughout)
With respect to Claims 6, 14, Gibbs teaches transmitting user data for user data fields comprised in the multi-mode user card to a provisioning server prior to storing the multi-mode user card. ([0015-17])  Nelsen further teaches sending the user data to a provisioning server over a wireless connection ([0018];FIG. 1, card service provider).
With respect to Claims 7, 15, Gibbs teaches receiving a confirmation message from the provisioning server in response to transmitting the user data, prior to storing the multi-mode user card.  Durand teaches receiving a confirmation message, which would teach one of ordinary skill in the art this limitation.  [0105] Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Gibbs to include this limitation. 
With respect to Claim 8, Gibbs teaches wherein the multi-mode user card that is stored comprises the user data. ([0008];[0024-25], for example purchase activity is user data)

Further without respect to Claims 1, 9, and 16, Gibbs discloses a computer-readable medium storing code, a method, and a mobile wireless communications device comprising: a housing; a wireless circuitry for communicating over a wireless network ([0051]); a location determining device configured to determine a current location ([0146], "GPS"): a memory ([0008]): a display ([0150], [0095]); and a processor [0094], "programming coupled to, or integrated within the browsing application")) coupled to said wireless transceiver, said location determining device, said memory, and said display, the memory storing program instruction that when executed by said processor cause the wireless communication device (taught by the disclosed computing devices in Gibbs); implementing a digital wallet comprising at least one dual-mode user card having first and second user interface modes ([0070], "token" and "offer"). A token may be displayed on a mobile device and an offer, such as a coupon may be likewise displayed.  Gibbs teaches the use storage data ([0020]). Gibbs teaches detecting available options stored on the mobile device 12 ([0079]) when at a physical location ([0024]) and displaying said options, including a map of locations “in response to the current gps location” ([0146-148], “proximity” teaches a location trigger. Gibbs teaches a navigational direction mode configured to launch a navigation application directing the user to a location of the vendor [0147], “or in one mode . . . travel paths of the user”, “aids the user”, “map” teaches a navigational application).  Gibbs teaches detecting the current location of the device and automatically triggering once detected. ([0017], met automatically in response to establishing interconnectivity with electronic data card at that location; [0024]; [0036])  Gibbs teaches wherein the trigger comprises a determination that the current location of the wireless communications device is within a threshold distance of one of a plurality of trigger locations (merchant locations). Gibbs teaches detecting available options stored on the mobile device 12 ([0079]) when at a physical location ([0024]) and displaying said options, including a map of locations “in response to the current gps location” ([0146-148], “proximity” teaches a location trigger).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J JACOB/Examiner, Art Unit 3696